DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 1/240 F.3d 1/2428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 21/24 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Table 1 illustrates the conflicting claim pairs:
Present Application
21, 25
22-23, 
24, 26-27
28, 32
29-30 
31,33, 34
35, 39
36-37
38, 40, 41
US Patent # 11182954
1
2, 
7, 4-5
8
9 
14,11, 12, 
15
16
20, 18-19


Claims 21, 24-28, 31-35, 38-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-5, 7-8, 11-12, 14-15, 18-20 of US Patent # US 11182954 B2. 
Table 2 illustrates the conflicting claim pair  with mapping, with the differences shown in bold form.
Claim 21 of present App.
Claim 1 of US 11182954 B2
A computer-implemented method comprising:
A computer-implemented method comprising:
 obtaining a plurality of images;
 obtaining a plurality of images;
 generating a three-dimensional (3D) model from the plurality of images, the 3D model including separately tagged one or more estimated view locations to distinguish the one or more estimated view locations from model points of the 3D model;
 generating a three-dimensional (3D) model from the plurality of images, and wherein the first registered 3D model includes separately tagged estimated view locations to distinguish them from model points of the first registered 3D model;
registering the 3D model to a geographic coordinate system as a first registered 3D model using the one or more estimated view locations;
registering the 3D model to a geographic coordinate system as a first registered 3D model using the one or more estimated view locations;
and merging the first registered 3D model with a second registered 3D model to generate a merged 3D model, 
and merging the first registered 3D model with a second registered 3D model to generate a merged 3D model,
wherein the merging the first registered 3D model includes: merging overlapping portions of the first registered 3D model with overlapping portions of the second registered 3D model;
wherein the merging includes: merging overlapping portions of the first registered 3D model with overlapping portions of the second registered 3D model; 
and stitching together non-overlapping portions of the first registered 3D model with non-overlapping portions of the second registered 3D model.
and stitching together non-overlapping portions of the first registered 3D model with non- overlapping portions of the second registered 3D model;


As seen from the table all elements of claim 1 of application are anticipated by Claim 1 of US Patent # 11182954 with slight language variation claiming the same features and broader scope by eliminating the last two limitations  in the patent. Similarly elements of claims 24-27 of application are anticipated by Claims 1, 4-5 and 7 of US Patent # 11182954 as shown in table 1.
Claims 28, 31-34 recite limitations similar in scope with limitations in claims 21, 24-27 and therefore rejected under same rationale. Additionally claim 8 of Patent #11182954 teaches A system comprising: a processing device; and a memory coupled to the processing device. 
Claims 35, 38-41 recite limitations similar in scope with limitations in claims 21, 24-27 and therefore rejected under same rationale. Additionally claim 15 of Patent #11182954 teaches A non-transitory computer-readable storage medium comprising instructions.

Claims 22-23, 29-30 and 35-36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 9 and 16 of US Patent # US 11182954 B2, in view of Chen  et al (US 20170330375 A1).
RE claim 22, all elements are anticipated by Claim 2 of US Patent # 11182954, except for: downsampling model points in the transformed 3D model to generate a downsampled 3D model; and determining the first adjustment to model points in the transformed 3D model based on the downsampled 3D model. However Chen teaches in [0074] to establish correspondence between sparse points  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Claim 2 of US Patent # 11182954 a system and method of downsampling model points in the transformed 3D model to generate a downsampled 3D model; and determining the first adjustment to model points in the transformed 3D model based on the downsampled 3D model, as suggested by Chen, as this doesn’t change the overall operation of the system, and it could be used to effectively register the model and thereby ensuring system effectiveness and user experience.
Claim 23 recites limitations similar in scope with limitations of claim 22 as method and therefore rejected under the same rationale. In addition Chen teaches determining a second adjustment to model points of the transformed 3D model based on the first adjustment and the reference 3D model; and applying the second adjustment to the transformed 3D model to generate the first registered 3D model  in [0074] as translation, rotation, or scaling.
Claims 29-30 and 35-36 recite limitations similar in scope with limitations in claims 22-23 and therefore rejected under same rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411. The examiner can normally be reached Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sultana M Zalalee/           Primary Examiner, Art Unit 2619